Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is in response to the application filed July 14, 2022 in which claims 1-11 and 16-20 were presented for examination, of which claims 9, 11, 18, and 20 were cancelled, and claims 1-3, 8, and 16 were amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive. 
Applicants 1st Argument: Applicant's invention discloses or teaches the raised region with specific dimensions for user's comfort, and healing advantage over other known cited prior arts. The thickness of the raised region is between 0.0625 inches and 0.375 inches, hardness of the raised region is between 10 to 80 using a durometer method, and length of the raised region is between 0.5 inches and 2.5 inches. Further, Applicant's invention discloses or teaches an orthotic device with a cavity, which is further defined by specific configuration and design, such as, a perimetrical boundary defined by an edge forming a height between the bottom flat surface of the insert and the bottom surface with the semi- cylindrical cross-section, and at least one aperture along a perimetrical area of the bottom surface with the semi-cylindrical cross-section. (Refer Figures 2-6 and 12 -14, and Paragraphs [0056] - [0058] & [0060] - [0062] of the originally published application). 
Therefore, Applicant respectfully requests the rejection for the amended independent claims 1 and 16 be withdrawn. For the reasons stated above, independent claims 1 and 16, and their dependent claims 2-8, 10, and 17 & 19, are not rendered anticipated by Chang. Thus, Applicant respectfully requests the Examiner to withdraw the novelty rejection for the claims 1, 3-5, and 8, under 35 U.S.C. §102(a)(2). 
Examiners Response: Examiner respectfully disagrees and explains below how the amended limitations would have been obvious to one of ordinary skill in the art, based off of Chang (US PG Pub. 2013/0047462).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 10, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US PG Pub. 2013/0047462).
Regarding claim 1, Chang discloses an orthotic device (combination of 20 and 30, Fig. 3-5) for treating heel pain, comprising: 
an insert (20, Fig. 3-5) adapted to be worn inside a shoe (“adapted to…shoe” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Par. 0009, examiner notes it is well known in the art that an “insole” is worn within a shoe); 
a heel region (see annotated Fig. 4 below) situated at a distal end of the insert (see annotated Fig. 4 below) adapted to receive at least a region of a heel of a wearer (Fig. 4, “adapted to…wearer” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); 
a raised region (22, Fig. 3) having a length (see annotated Fig. 3 below) situated along a width of the insert (see annotated Fig. 3 below) and adapted to underlie a calcaneus-midtarsal connection of a foot of the wearer (“adapted to…wearer” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), the raised region (22) comprising a bottom surface (see annotated Fig. 5 below) with a semi-cylindrical cross-section (examiner notes a “semi-cylindrical cross-section” is shown in Fig. 4-6) defining a cavity (25, Fig. 5) below the raised region (22, Fig. 4) so that an apex of the semi-cylindrical cross-section (see annotated Fig. 4 below) lies above a bottom flat surface of the insert (202), and a depth for raised region is approximately 0.1969 to 1.063 inches (Par. 0026, lines: 1-5, examiner notes 5 to 27mm converted to inches is approximately 0.1969 to 1.063 inches), and a thickness (see annotated Fig. 6 below) and length of raised region (see annotated Fig. 3 below);
the cavity (25) including: 
a perimetrical boundary (see annotated Fig. 5 below) defined by an edge (see annotated Fig. 5 below) forming a height (H, Fig. 6) between the bottom flat surface of the insert (202) and the bottom surface with the semi-cylindrical cross-section (see annotated Fig. 5 below), and at least one aperture (250) along a perimetrical area of the bottom surface with the semi-cylindrical cross- section (examiner notes a “semi-cylindrical cross-section” is shown in Fig. 4-6); and 
a supplemental support (30) configured to removably couple to the cavity (25, Par. 0023 and Par. 0028), including: 
a top surface (301) with a complementary semi-cylindrical cross-section (examiner notes a “semi-cylindrical cross-section” is shown in Fig. 4-6) that contours and registers with the bottom surface (see annotated Fig. 5 below) with the semi-cylindrical cross-section, and 
at least one protrusion (40) along a perimetrical area of the top surface (examiner notes the perimeter of element 301 is the “perimetrical area of the top surface” as shown in Fig. 5) adapted to register with the at least one aperture (250) on the bottom surface (see annotated Fig. 5 below).   


    PNG
    media_image1.png
    326
    717
    media_image1.png
    Greyscale

Fig. 3-Examiner Annotated


    PNG
    media_image2.png
    255
    641
    media_image2.png
    Greyscale

Fig. 4-Examiner Annotated


    PNG
    media_image3.png
    447
    569
    media_image3.png
    Greyscale

Fig. 5-Examiner Annotated


    PNG
    media_image4.png
    331
    592
    media_image4.png
    Greyscale

Fig. 6-Examiner Annotated
Chang does not explicitly disclose the thickness of the raised region is between 0.0625 inches and 0.365 inches, and the length of the raised region is between 0.5 inches and 2.5 inches.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a thickness of the raised region between 0.0625 inches and 0.375 inches and a length of the raised region between 0.0.5 inches and 2.5 inches, in order to provide sufficient support to the heel when the orthotic device is in use, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Chang does not explicitly disclose a hardness of the raised region is between 10 to 80 using a durometer method. 
However, the limitation “using a durometer method”, renders this claim a product-by-process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)). Although Chang does not disclose a hardness range, examiner notes since the invention discloses substantially all of the claimed structural elements, the raised region is fully capable of having a hardness between 10 and 80, in order to increase impact absorption.
Therefore, a person of ordinary skill in the art would recognize that the prior-art device disclosed by Chang would have the same parameters used to create the applicants claimed invention.

Regarding claim 2, Chang discloses the supplemental support (30, Fig. 5) including the top surface (301) and the complementary semi-cylindrical cross-section that contours and registers with the cavity of the insert (25, examiner notes the limitation is shown in Fig. 4).  

Regarding claim 3, Chang discloses the supplemental support (30, Fig. 5) includes at least one protrusion (40) along the perimetrical area of the top surface (examiner notes the perimeter of element 301 is the “perimetrical area of the top surface” as shown in Fig. 5) adapted to register with at least one aperture (250) on the bottom surface of the raised region of the insert (see annotated Fig. 5 above). 

Regarding claim 5, Chang discloses the cavity (25, Fig. 5) includes the perimetrical boundary (see annotated Fig. 4 above) defined by the edge (see annotated Fig. 4 above) with the height (H, Fig. 6) between the cavity (25) and the bottom flat surface of the insert (202).   

Regarding claim 6, Chang discloses the cavity (25, Fig. 5) includes at least one aperture (250) along a perimetrical area of the bottom surface of the raised region (see annotated Fig. 4 above) that is adapted to register with at least one protrusion (40) on a top surface of the supplemental support (301).  

Regarding claim 8, Chang discloses a perimetrical edge of the cavity (see annotated Fig. 5 above) is adapted to receive a perimetrical edge of the supplemental support (see annotated Fig. 5 above) so that each edge is secured with a friction fit (“adapted to…fit” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).   

Regarding claim 10, Chang discloses an adhesive on the top surface of the supplemental support (Par. 0028, examiner notes the “adhesive” comes from the tape of element 41) for securing the supplemental support (30) to the bottom surface of the raised region of the insert (Fig. 4, 6, and 7).  


Regarding claim 16, Chang discloses an orthotic device (combination of 20 and 30, Fig. 3-5) for treating heel pain, comprising: 
an insert (20, Fig. 3-5) adapted to be worn inside a shoe (“adapted to…shoe” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Par. 0009, examiner notes it is well known in the art that an “insole” is worn within a shoe); 
a heel region situated at a distal end of the insert adapted to receive at least a region of a heel of a wearer; 
a raised region (22, Fig. 3) having a length (see annotated Fig. 3 above) situated along a width of the insert (see annotated Fig. 3 above) and adapted to underlie a calcaneus-midtarsal connection of a foot of the wearer (“adapted to…wearer” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), the raised region (22) comprising a bottom surface (see annotated Fig. 5 above) with a semi-cylindrical cross-section (examiner notes a “semi-cylindrical cross-section” is shown in Fig. 4-6) defining a cavity (25, Fig. 5) with a perimetrical edge (see annotated Fig. 5 above) forming a height (H, Fig. 6) between a bottom flat surface of the insert (202) and the bottom surface with the semi-cylindrical cross-section (see annotated Fig. 5 above), so that an apex of the semi-cylindrical cross-section (see annotated Fig. 4 above) lies above the bottom flat surface of the insert (202), and a depth for raised region is approximately 0.1969 to 1.063 inches (Par. 0026, lines: 1-5, examiner notes 5 to 27mm converted to inches is approximately 0.1969 to 1.063 inches), and a thickness (see annotated Fig. 6 above) and length of raised region (see annotated Fig. 3 above);
the cavity (25) including: 
a perimetrical boundary (see annotated Fig. 5 above) defined by an edge (see annotated Fig. 5 above) forming a height (H, Fig. 6) between the bottom flat surface of the insert (202) and the bottom surface with the semi-cylindrical cross-section (see annotated Fig. 5 above); and  
a supplemental support (30) configured to removably couple to the cavity (25, Par. 0023 and Par. 0028), including:  
a top surface (301) with a complementary semi-cylindrical cross-section (examiner notes a “semi-cylindrical cross-section” is shown in Fig. 4-6) that contours and registers with the bottom surface (see annotated Fig. 5 above) with the semi-cylindrical cross-section, and 
at least one protrusion (40) along a perimetrical area of the top surface (examiner notes the perimeter of element 301 is the “perimetrical area of the top surface” as shown in Fig. 5) adapted to register with the at least one aperture (250) on the bottom surface (see annotated Fig. 5 above).
Chang does not explicitly disclose the thickness of the raised region is between 0.0625 inches and 0.365 inches, and the length of the raised region is between 0.5 inches and 2.5 inches.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a thickness of the raised region between 0.0625 inches and 0.375 inches and a length of the raised region between 0.0.5 inches and 2.5 inches, in order to provide sufficient support to the heel when the orthotic device is in use, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Chang does not explicitly disclose a hardness of the raised region is between 10 to 80 using a durometer method. 
However, the limitation “using a durometer method”, renders this claim a product-by-process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)). Although Chang does not disclose a hardness range, examiner notes since the invention discloses substantially all of the claimed structural elements, the raised region is fully capable of having a hardness between 10 and 80, in order to increase impact absorption.
Therefore, a person of ordinary skill in the art would recognize that the prior-art device disclosed by Chang would have the same parameters used to create the applicants claimed invention.
  
Regarding claim 17, Chang discloses the perimetrical edge of the cavity (see annotated Fig. 5 above) is adapted to receive a perimetrical edge of the supplemental support (see annotated Fig. 5 above) so that each edge is secured with a friction fit (“adapted to…fit” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Regarding claim 19, Chang discloses an adhesive on the top surface of the supplemental support (Par. 0028, examiner notes the “adhesive” comes from the tape of element 41) for securing the supplemental support (30) to the bottom surface of the raised region of the insert (Fig. 4, 6, and 7).   


Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Case et al. (US PG Pub. 2013/0219744).
Regarding claim 4, Chang discloses the invention substantially as claimed above.
Chang does not disclose the supplemental support includes a plurality of protrusions.
However, Case et al. “Case” teaches yet another orthopedic device, wherein Case teaches a supplemental support (34, Fig. 2) includes a plurality of protrusions (44) along a perimetrical area of the top surface (see annotated Fig. 2 below) adapted to register with a plurality of apertures (48A) on the bottom surface of the raised region of the insert (Fig. 2, Par. 0021).


    PNG
    media_image5.png
    350
    465
    media_image5.png
    Greyscale

Fig. 2-Examiner Annotated

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the supplemental support as disclosed by Chang, by incorporating a plurality of protrusions as taught by Case, in order to provide an enhanced frictional engagement between the insert and supplemental support.

Regarding claim 7, Chang in view of Case disclose the cavity (38, Fig. 1 of Case) includes a plurality of apertures (48A) along a perimetrical area of the bottom surface of the raised region (see annotated Fig. 2 above) that is adapted to register with a plurality of protrusion (44) on a top surface of the supplemental support (Fig. 2, Par. 0021).  

Conclusion
The prior art made of record and not relied upon is considered pertinent (See
PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732